                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                            )
                                                      )
            Plaintiff,                                )
                                                      )
            v.                                        )          5:20-cv-00236-BO
                                                      )
 ALTON EUGENE WHITE, Doing Business As                )
 White’s Lawn Care Service,                           )
                                                      )
                                                      )
            Defendant.                                )


                                        DEFAULT JUDGMENT
       For the reasons stated in the United States’ Request for Entry of Default Judgment,

                                   judgment is hereby entered on behalf of the United States

and against defendant Alton White as follows:

       Alton White is indebted to the United States for unpaid employment taxes for the second

quarter of 2005; the second, third, and fourth quarters of 2007; all quarters of 2008, 2009, and

2013; for unpaid unemployment taxes for 2007, 2008, and 2009; and penalty for failure to file

Forms W-2 and W-3 for 2008, in the total amount of $155,395.67, as of June 15, 2020. Interest

will accrue on this judgment pursuant to 26 U.S.C. § 6621 until paid.


This the _____
           8 day of           , 2021.



                                              _____________________________




          Case 5:20-cv-00236-BO Document 11 Filed 03/08/21 Page 1 of 1
